Interim Decision #1383

MATIMR OF

T—E—C

In VISA PETITION Proceedings
A-13196848
Decided by Regiona Comenierrioner January 16, 1964
Petition to accord nonquota status to beneficiary-child, as defined in section
101(b) (1) (F), Immigration and Nationality Act, as amended, is denied since,
pursuant to section 205(b) of the Act, the preadoption requirements of the
State of New York have not 'been complied with and the petitioner and spouse,
who have 6 children of their own, have not established ability to properly care
for the beneficiary in view of their spasmodic work records, the difficulties
which they have experienced in maintaining rent payments and the presence
of their names on the welfare records.

This matter is before the Regional Commissioner on appeal from the
decision of the District Director at New York who has denied this
petition in the belief that the petitioners have not satisfactorily established that they will be able to properly care for the orphan
beneficiary.
The petitioner is a native-born United States citizen, born at Brooklyn, New York, on March 16, 1932. Her husband is a British subject
born at St. Peter's, Barbados, British West Indies, on April 18, 1928.
Their marriage took place on December 19, 1953. Six children, nine,
eight, seven, four, three and four months, have been born to the petitioner and spouse and reside with them in their apartment in Brooklyn. The beneficiary is one of the eight children of E—C--, four of
whom, including the beneficiary, were born to her out of wedlock
as a result of relations with the petitioner's spouse. The beneficiary's
mother has consented to this adoption and has indicated in her affidavit that the petitioner intends to petition, in the near future, for the
two other children who are still under fourteen years of age. She

has also stated that the petitioner's spouse has been continuously
sending her between $30 and $40 a month for the support of the children. It is her feeling that the beneficiary's best interests will be
served by this adoption and that the child can get a better education
in the United States.
691

Interim Decision #1383

The petitioner's spouse was employed by the Friendly Frost Stores
as a truck driver or helper and in March 1963 was being paid $2.411/2
to $2.5831 an hour, depending upon whether he worked as A driver or
helper. Work at that time was scarce and for the previous ten weeks
his earnings had totaled $289.27. He had previously worked for F. G.
Walker Shipping Company, 360 Sumner Avenue, Brooklyn, where
he had earned $367 between August 3, and September 30, 1960. The
petitioner has been employed at the Brooklyn Hospital since November 25, 1961, receives an hourly rate of $1.80, is classified as a practical
nurse, and usually works from twenty to thirty hours per week. She
was employed as a practical nurse by the Sings County Hospital between October 16, 1956, and July 8, 1958, and was previously employed
in an unidentified capacity at the Cumberland Hospital between

June 1, 1953, and November 3, 1955. The withholding tax statement
for the petitioner's spouse for 1962 reflects earnings of $5893.61 and
for the petitioner, earnings are shown. $1916.36. Seven dependents
are reflected in the male petitioner's W-2 report.
The New York City Welfare Department records Show that the
petitioner and spouse were on welfare from February 11, 1960, to
August 15, 1960, and again from March 13, 1961, to June 22, 1901.
The New York City Housing Authority records reflect that the petitioner and spouse have been delinquent in rent payments thirteen times
between October 1960 and March 1961. Counsel has submitted photostatic copies of a rent receipt booklet which reflect balances due, on
.the petitioner's account. Among these is a balance of $267 in June
of this year. This was reduced to $17 as of November 1963. Counsel
has also submitted a letter from a real estate office indicating that its
author, Stanley Siebert, has examined the petitioner's rent payment
record and has stated that it is definitely far above the average. He
bases this conclusion upon local conditions and the fact that the petitioner and spouse have always paid. within the month. Further evidence of the petitioner's financial resources is found in. a letter from
the First National City Bank of New York reciting the maintenance
of an account since August 4, 1961, 'with a balance on February 21,
1963, of $607.69.
Section 115—a, Domestic Relations Law of the State of New York,
as amended April 14, 1962, Chapter 527, Laws of New York, requires
that a preadoption certificate be issued by an appropriate adoption
-court, unless the child is recommended for placement with the petitioner for adoption by an adoption agency approved by that State.
In the case under consideration, there is neither a preadoption certificate from a court nor a placement recommendation from an approved
agency.
692

Interim Decision #1383
Inasmuch as this preadoption requirement of New York State, the
state of the beneficiary's proposed residence, has not been complied
with, as required by section 205 (b) of the Immigration and Nationality Act, as amended, it is concluded that favorable consideration on
this petition is precluded. In addition, it is also apparent, from the
presence of the names of the petitioner and spouse on the welfare
records, the difficulties which they have experienced in maintaining
rent payments, and Their spasmodic work records, that they are already
. committed to obligations for the support of their six children which
have become burdensome. The ability of the petitioner and spouse
to care for the beneficiary properly, as required by section 205 (b),
has also not been established satisfactorily. For the reasons stated
above, this petition cannot be approved.
it is ordered that the decision of the District Director denying this
petition be and the same is hereby affirmed.

693

